By the Court.*
The order is appealable, as it affects a substantial right.
*288The bill of particulars in this case is not an account in the ordinary or legal sense of the term. And if it were an account, it would not be a long account, svteh as would justify a compulsory reference.
Formerly four items were held sufficient to constitute a long account; but the later decisions of the courts do not deem this a long account.
The order below must be reversed, with ten dollars costs to defendant, to abide the event of the action.

 Present, Ingraham, P. J., Welles and Clerke, JJ.